If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



GERRIKA EDWARDS,                                                     UNPUBLISHED
                                                                     January 15, 2019
               Plaintiff-Appellant,

v                                                                    No. 339613
                                                                     Genesee Circuit Court
BRANDIE HENDERSON, FEDERAL EXPRESS                                   LC No. 16-107784-NI
CORPORATION, and PROGRESSIVE
MICHIGAN INSURANCE COMPANY,

               Defendants-Appellees.


Before: LETICA, P.J., and CAVANAGH and METER, JJ.

PER CURIAM.

       In this no-fault case, plaintiff appeals as of right an order granting summary disposition to
defendants, Brandie Henderson (Henderson), Federal Express Corporation (Fed Ex), and
Progressive Michigan Insurance Company (Progressive). We affirm.

        On September 24, 2015, plaintiff was driving her 2006 Chevrolet Tahoe when she was
involved in a traffic accident with Henderson, an employee of Fed Ex who was driving a Fed Ex
vehicle at the time. The Tahoe was registered and titled in plaintiff’s name, only. Plaintiff’s
boyfriend, Terry Jackson, had insured the Tahoe with Progressive, but he was the only named
insured on the policy. Plaintiff and Jackson were not relatives, had never been married, and did
not live together. The Tahoe was kept at plaintiff’s residence and she considered it her vehicle.
Jackson claimed that he helped to purchase the Tahoe, had a set of keys to it, and could use it
whenever he wanted so he considered himself a co-owner of the Tahoe.

        Following the accident, plaintiff sued defendants seeking personal injury protection (PIP)
benefits and noneconomic damages. Defendants moved for summary disposition under MCR
2.116(C)(10), arguing that plaintiff was barred from recovering under the no-fault act because
she failed to insure the vehicle as required under MCL 500.3101(1). Plaintiff responded, arguing
that Jackson was a co-owner of the Tahoe under MCL 257.37 because he had “exclusive use of
the vehicle” and they were an “association” with respect to the Tahoe; therefore, she was driving
an insured vehicle at the time of the accident. The trial court rejected the co-owner theory,
holding that Jackson did not have “exclusive use” of the Tahoe because plaintiff kept the vehicle
at her home for her use and was driving it at the time of the accident. Further, Jackson was not
“an owner by association.” Therefore, the court granted summary disposition in favor of
defendants. This appeal followed.

        Plaintiff argues that Jackson was an owner of the Tahoe because he had unlimited access
to it and he shared the costs with plaintiff; thus, Jackson’s no-fault policy applied to her and she
was an insured driver at the time of the car accident. We disagree.

        This Court reviews de novo a decision on a motion for summary disposition. Maiden v
Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). A motion for summary disposition under
MCR 2.116(C)(10) tests the factual sufficiency of the complaint. Joseph v Auto Club Ins Ass’n,
491 Mich. 200, 206; 815 NW2d 412 (2012). A reviewing court must consider affidavits,
pleadings, depositions, admissions, and other evidence submitted by the parties in the light most
favorable to the opposing party. Id. The moving party is entitled to judgment as a matter of law
if the evidence fails to establish a genuine issue regarding any material fact—which exists when
reasonable minds could differ on an issue. Id.; Allison v AEW Capital Mgt, LLP, 481 Mich. 419,
425; 751 NW2d 8 (2008). Further, issues of statutory interpretation are reviewed de novo.
Jesperson v Auto Club Ins Ass’n, 499 Mich. 29, 34; 878 NW2d 799 (2016).

        The no-fault act, MCL 500.3101 et seq., “requires the owner or registrant of a motor
vehicle to carry insurance for personal protection, property protection, and residual liability.”
Ardt v Titan Ins Co, 233 Mich. App. 685, 689; 593 NW2d 215 (1999), citing MCL 500.3101(1).
And under MCL 500.3113(b), a person is precluded from receiving PIP benefits if, at the time of
the accident, the person was the owner or registrant of the vehicle involved in the accident and
the insurance required under MCL 500.3101(1) was not in effect.1 However, this Court has held
that, as long as at least one owner of the vehicle had the required insurance on the vehicle at the
time of the accident, that vehicle will be considered properly insured for purposes of MCL
500.3113(b). Barnes v Farmers Ins Exch, 308 Mich. App. 1, 8-9; 862 NW2d 681 (2014). But
insurance obtained by a nonowner of that vehicle is insufficient to satisfy MCL 500.3113(b). Id.
at 6, 8-9.
        In this case, plaintiff claims that Jackson was an owner of the Tahoe and because he
insured the vehicle with Progressive, the vehicle was properly insured for purposes of MCL
500.3113(b), entitling her to seek PIP benefits and noneconomic damages. Plaintiff argues that
the definition of “owner” found in the Michigan Vehicle Code should control while defendants
argue that the definition of “owner” set forth in the no-fault act should control. In Twichel v MIC
Gen Ins Corp, 469 Mich. 524, 530; 676 NW2d 616 (2004), our Supreme Court noted that the
Michigan Vehicle Code’s definition of owner has “virtually identical language” to the definition
of owner found in the no-fault act. The Twitchel Court then applied the no-fault act’s definition
of “owner” in the no-fault case it was addressing and we will do the same here.



1
  MCL 500.3135(2)(c) also precludes the recovery of third-party, noneconomic damages. See
Stevenson v Reese, 239 Mich. App. 513, 520; 609 NW2d 195 (2000).


                                                -2-
        The no-fault act, MCL 500.3101(2)(l)(i), defines an “owner” to include: “A person
renting a motor vehicle or having the use of a motor vehicle, under a lease or otherwise, for a
period that is greater than 30 days.”2 In Ardt, 233 Mich. App. at 690, this Court held that “having
the use of a motor vehicle” for purposes of this definition “means using the vehicle in ways that
comport with concepts of ownership.” Noting the reference to renting and leasing in the
definition, the Ardt Court further explained that “ownership follows from proprietary or
possessory usage, as opposed to merely incidental usage under the direction or with the
permission of another.” Id. at 690-691. Similarly, in Twitchel our Supreme Court held that the
focus of inquiry “must be on the nature of the person’s right to use the vehicle.” Twitchel, 469
Mich. at 530. The Twitchel Court noted that there is no requirement that a person actually used
the vehicle; rather, “[t]he statute merely contemplates a situation in which the person is renting
or using a vehicle for a period that is greater than thirty days.” Id. at 530-531.

         Here, it is undisputed that the Tahoe was titled and registered to plaintiff. Plaintiff also
testified in her deposition that she purchased the vehicle and was the only owner of the Tahoe,
implying that she had exclusive, continuous possession and use of the vehicle. It was also
undisputed that the Tahoe was kept at her home for her use, and that Jackson did not live with
plaintiff, was not married to plaintiff, and was not her relative. Further, plaintiff testified that she
eventually transferred the title to this Tahoe to her grandmother, as was clearly her right.

        In his affidavit, Jackson stated that he “felt” like he co-owned the Tahoe with plaintiff
because he helped to purchase and maintain the Tahoe, had a set of keys to it, and could use it
whenever he wanted without asking permission. We agree with the trial court that Jackson’s
affidavit is insufficient to raise a genuine issue of material fact as to his ownership of the Tahoe
under the facts of this case. In other words, Jackson did not use the Tahoe in ways that
comported with the concepts of ownership, i.e., there was no evidence of proprietary or
possessory usage by Jackson. See Ardt, 233 Mich. App. at 690-691. Unlike the facts in Twitchel,
there was no arrangement allowing Jackson exclusive and permanent use of the Tahoe. See
Twitchel, 469 Mich. at 531. While Jackson claims that he could use the Tahoe, such use would
have been sporadic and more temporary—like borrowing—than proprietary or possessory in
nature. Whatever arrangements Jackson had with plaintiff regarding the Tahoe, such
arrangements did not bring him within the statutory definition of “owner” under MCL
500.3101(2)(l)(i).

        Further, like the trial court, we reject plaintiff’s claim that Jackson was an owner of the
Tahoe by “association” under MCL 257.37 of the Michigan Vehicle Code. MCL 257.37(a)
states, in pertinent part, that an “owner” of a motor vehicle includes: “Any person, firm,
association, or corporation renting a motor vehicle or having the exclusive use thereof, under a
lease or otherwise, for a period that is greater than 30 days.” Plaintiff relies on the case of John v




2
  The Michigan Vehicle Code, MCL 257.1 et seq., defines “owner” as: “Any person, firm,
association, or corporation renting a motor vehicle or having the exclusive use thereof, under a
lease or otherwise, for a period that is greater than 30 days.” MCL 257.37(a).


                                                  -3-
John, 47 Mich. App. 413, 417; 209 NW2d 536 (1973), in support of her claim. In John, this Court
defined “association” as:

       The act of a number of persons uniting together for some special purpose or
       business. The persons so joining. It is a word of vague meaning used to indicate
       a collection of persons who have joined together for a certain object. [Id. at 417,
       quoting Black’s Law Dictionary (4th ed), p 156.]

The John case involved three sisters who lived together and equally shared all of the expenses of
a home and a motor vehicle. Id. at 415. The vehicle was titled in the name of one sister, who
was driving, when another sister, who was a passenger, was injured in a motor vehicle accident.
Id. The issue was whether the injured sister was an owner of the vehicle, and thus entitled to
recover for the injuries sustained, or whether the injured sister was a guest under the since-
rejected guest passenger act, MCL 257.401, and barred from recovering. 3 Id. at 414-416. This
Court held that the sisters had an agreement whereby each contributed one-third of the vehicle’s
down payment to purchase it; “each shared in one-third of the cost of insurance, gasoline,
repairs, and license fees; [and] each had access to and use of the automobile without the
necessity of securing permission from anyone.” Id. at 417. Thus, the John Court agreed with the
trial court that the sisters were an “association” for purposes of the Vehicle Code, and thus, the
injured sister could recover for her injuries. Id. at 417-419.

        First, we note that cases decided before November 1, 1990, are not binding precedent.
MCR 7.215(J)(1). See also Auto-Owners Ins Co v Martin, 284 Mich. App. 427, 444 n 4; 773
NW2d 29 (2009). Second, the facts of this case are clearly distinguishable. In this case, for
example, plaintiff herself testified that she was the one and only owner of the Tahoe that was in
the accident; plaintiff and Jackson were not relatives; plaintiff and Jackson did not live together
so he did not have equal access to the Tahoe; there was no evidence that Jackson ever drove the
Tahoe; and plaintiff later transferred title to the Tahoe to her grandmother, as was her right. In
other words, even if one could be deemed an “owner” under the no-fault act by “association” as
set forth in the Vehicle Code, the trial court properly concluded that reasonable minds could not
differ on the issue in this case—Jackson was not an “owner” of the Tahoe by association. See
Allison, 481 Mich. at 425.

        Because plaintiff failed to insure the Tahoe as required by MCL 500.3101(1), she was
barred from recovering PIP benefits under MCL 500.3113(b) and was barred from recovering




3
 The guest passenger act was declared unconstitutional in Manistee Bank & Trust Co v
McGowan, 394 Mich. 655, 681; 232 NW2d 636 (1975), overruled on other grounds by Harvey v
Michigan, 469 Mich. 1, 14; 664 NW2d 767 (2003).


                                                -4-
noneconomic damages under MCL 500.3135(2)(c). Accordingly, the trial court properly granted
summary disposition in favor of defendants.

      Affirmed.



                                                       /s/ Anica Letica
                                                       /s/ Mark J. Cavanagh
                                                       /s/ Patrick M. Meter




                                            -5-